                                                                                FILE®
                              tlje tHniteb              JBiJStnct Cou^nll^l'^couRT
                        Jfor tfje ^otitljem JBiJStrict of (georBiai.R -3 sfi e. 1
                                       ^apcrofltsi ©ibijSion            CLE
                                                                        SO. i
                                                                           • ^^'srcnx^
              SIBONGISENI MFUNDO MSEZANE,

                         Petitioner,                       CIVIL ACTION NO.: 5:19-cv-51



                   V.



              PATRICK GARTLAND,

                         Respondent.


                                               ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 16.   Petitioner Sibongiseni Msezane

              G^Msezane") filed Objections to this Report and Recommendation.

              Dkt. No. 17.


                   In his Objections, Msezane asserts "[c]laims of U.S.

              citizenship are transferred to District Court for evidentiary

              findings[]" and that the district court has subject matter

              jurisdiction over habeas petitions raising nationality issues.

              Id. at pp. 1, 3-4.       Msezane cites Rivera v. Ashcroft, 394 F.3d

              1129 (9th Cir. 2004), and INS v. St. Cyr, 533 U.S. 289 (2001),

              as support for these assertions.      Id. at pp. 1, 3.    However,

              Rivera, St. Cyr, and other cases which have been used in support



AO 72A
(Rev, 8/82)
              of these contentions have been superseded by the REAL ID Act of

              2005.    Fairclough v. Holder, No. CV311-ai3, 2011 WL 2111723, at

              *1 (S.D. Ga. May 26, 2011) (recognizing the REAL ID Act

              superseded cases supporting district courts' jurisdiction over

              "habeas citizenship claims").      Msezane offers nothing in his

              Objections which raises a question regarding this Court's lack

              of jurisdiction under 28 U.S.C. § 2241 to entertain his

              derivative citizenship claims.      Dkt, No, 16, pp. 5-6.

                      Accordingly, the Court OVERRULES Msezane's Objections and

              ADOPTS the Magistrate Judge's Report and Recommendation as the

              opinion of the Court.      The Court GRANTS in. part and DENIES in

              part Respondent's Motion to Dismiss.       The Court DISMISSES

              without prejudice Msezane's citizenship claims, DENIES as moot

              Msezane's Motion to Expedite, and ORDERS Respondent to file a

              responsive pleading to Msezane's 8 U.S.C. § 1226(c) detention

              claims within 21 days of this Order.

                      SO ORDERED, this     1^ day of                (a^       202G.


                                           HOlp. LISA GODBEY wqOD, JUDGE
                                           un:]^ted states distr^i>gt^court
                                           SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
